[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS FILED
                                               U.S. COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                                                     JUNE 4, 2008
                      ________________________
                                                  THOMAS K. KAHN
                                                       CLERK
                             No. 07-11051
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 06-80070-CR-DMM

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

MAURICE DAVIS,
a.k.a. Mo

                                                    Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 4, 2008)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
      James Scott Benjamin, counsel for Maurice Davis, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because our independent

review of the entire record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED and Davis’s conviction and sentence are AFFIRMED.




                                          2